DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered.
 
Summary
The Amendment filed on 5 November 2021 has been acknowledged. 
Claims 1 – 2, 8, 10 – 11, 13 – 14 and 18 – 19 have been amended. 
Claims 7, 9, 17 and 20 – 21 have been cancelled. 
Claims 22 – 23 are newly presented. 
Currently, claims 1 – 6, 8, 10 – 16, 18 – 19 and 22 – 23 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Shah et al. (Hereinafter Shah) (Motion Estimation for Obstacle Detection and Avoidance Using a Single Camera for UAVs/Robots, https://arc.aiaa.org/doi/pdf/10.2514/6.2010-7569) in view of Shashua et al. (Hereinafter Shashua A) (US 9623905)

As per claim 1, Shah teaches element of: a method for operating a movable object, comprising: 

identifying one or more objects adjacent the movable object (See at least page 3 Section B. Optical Flows and page 4 Section C. Flow Field Divergence, and figure 3 and 4 on page 6 and 7); 
estimating movements of the one or more objects relative to the movable object using dimensional variations of the one or more objects within the plurality of image frames (See at least page 5 IV. Implementation section paragraph 1 – 2 and figure 2); and
adjusting the navigation path of the movable object in accordance with the estimated movements of the one or more objects (See at least Figure 2 – 3 and 8). 
Shah does not explicitly teach element of:
the dimensional variation of one object including a size variation of the one object, the size variation of the one object being a change rate of a size of the one object projected on an image plane from a first time point to a second time point, and estimating the movements of the one or more objects relative to the movable object including: determining a time-to-hit value of each object of the one or more objects using a current size of the object projected on the image plane divided by the size variation of the object.
Shashua teach element of:
the dimensional variation of one object including a size variation of the one object, the size variation of the one object being a change rate of a size of the one object projected on an image plane from a first time point to a second time point, and estimating the movements of the one or more objects relative to the movable object including: determining a time-to-hit value of 
Shah and Shashua are in analogous art in controlling autonomous vehicles and avoiding collisions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the dimensional variation of one object including a size variation of the one object, the size variation of the one object being a change rate of a size of the one object projected on an image plane from a first time point to a second time point, and estimating the movements of the one or more objects relative to the movable object including: determining a time-to-hit value of each object of the one or more objects using a current size of the object projected on the image plane divided by the size variation of the object as taught by Shashua in the system of Shah, since the claimed invention is merely a combination of old elements, and in 
 
As per claim 2, Shah teaches element of: wherein identifying the one or more objects comprises: 
performing cluster analysis on the measured pixel movements to identify the one or more objects, wherein an object is identified when the movements of a plurality of pixels corresponding to the object satisfy predetermined criteria (See at least page 3 Section B. Optical Flows).  
Shashua A further teaches element of:
measuring pixel movements within the plurality of image frames (See at least column 59 line 47 – column 60 line 12; via … processing unit 110 may analyze the differences in pixel-level data (or other data subsets from among the two streams of captured images) for a candidate object appearing in both the first and second plurality of images. …) 

As per claim 3, Shah teaches element of:
wherein the pixel movements are measured by generating an optical flow vector map including a plurality of optical flow vectors, each vector representing a pixel movement between two consecutive image frames of the plurality of image frames (See at least page 3 Section B. Optical Flows and Figure 2 – 3).  

As per claim 4, Shah teaches element of:


As per claim 5, Shah teaches element of: 
comparing a dimension of each identified object with a predetermined threshold value (See at least Page 8 Section B. Texture Filter); and 
excluding at least one of the identified one or more objects having dimensions that are smaller than the predetermined threshold value (See at least Page 8 Section B. Texture Filter and Figure 8).  

As per claim 6, Shah teaches element of: 
measuring rates of dimensional variations of the identified one or more objects respectively (See at least figure 1).  

As per claim 22, Shah and Shashua A teach element of: 
wherein the lines form at least one of a rectangular, square, circular, or polygonal shape (Shashua A, See at least column 169 line 6 – 21).  

As per claim 23, Shah and Shashua A teach element of: 
wherein the pixel movements are measured by generating an optical flow vector map including a plurality of optical flow vectors, the plurality of optical flow vectors being grouped by lengths and directions of respective optical flow vectors into one or more groups (Shashua A, .

Claims 8 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Shashua A in view of Shashua et al. (Hereinafter Shashua B) (US 20170010618).

As per claim 8, Shah, Shashua A and Shashua B teach element of: 
estimating a plurality of time-to-hit values for a plurality of identified objects simultaneously and in real time when the movable object moves along the navigation path (Shashua B, see at least paragraph 339 – 340).  

As per claim 10, Shah, Shashua A and Shashua B teach element of: wherein the navigation path of the movable object is adjusted such that the time-to-hit between the movable object and a closest object among the identified one or more objects on the navigation path exceeds a predefined threshold (Shashua B, see at least abstract and paragraph 335, 337 and 339 – 341).  

As per claim 11, Shah, Shashua A and Shashua B teach element of: 
adjusting one or more operation parameters of the movable object in accordance with the adjusted navigation path (Shashua B, see at least abstract and paragraph 37, 337 and 339 – 341).  

As per claim 12, Shah, Shashua A and Shashua B teach element of: 

in accordance with a determination that the time-to-hit of each of the identified one or more objects is below the predetermined threshold time value, adjusting the one or more operation parameters of the movable object to allow the movable object to statically hover at a current position (Shashua B, see at least abstract and paragraph 37, 337 and 339 – 341).

	Claims 13 – 16 and 18 – 19 have same or substantially similar limitations as claims 1 – 6, 8 and 10 – 12. Therefore, claims 13 – 16 and 18 – 19 are rejected under same rationales as claims 1 – 6, 8 and 10 – 12.

Response to Arguments
The Examiner notes, said applicant’s claim amendment, necessitated the new grounds of rejection.  Claims 1 and 13 – 14 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Shah and in further view Shashua A, however after a reevaluation of the references, in view of said applicant’s claim amendment, a rearrangement of the rejection occurred. Please see the rejection above for details. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662